Citation Nr: 1028038	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a right femur fracture with shortening 
of the right extremity.

2.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

3.  Entitlement to a rating in excess of 10 percent for right hip 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to November 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Cheyenne, Wyoming, and 
Denver, Colorado.  The Denver RO has processed the appeal since 
January 2004.

In a January 2005 decision, the Board denied service connection 
for disabilities of the right and left knees, right and left 
hips, and the back.  The Board also denied an increased rating 
for the postoperative residuals of a right femur fracture.  The 
Veteran appealed the January 2005 decision to the United States 
Court of Appeals for Veterans Claims (Court), and in an October 
2007 memorandum decision the Court vacated the Board's decision 
and remanded all matters back to the Board.  The Board in turn 
remanded the case to the RO in September 2008 and October 2009.  
While the case was in remand status following the last Board 
action, service connection for disabilities of both knees, both 
hips and the back was granted in a January 2010 rating action. 

Given the January 2010 rating decision, the issues concerning the 
left knee, left hip and back disorders are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
As to the right knee and right hip disorders, the record reflects 
that the RO included those disorders as components of the right 
femur fracture disability (which was previously rated based on 
malunion with slight knee or hip impairment), and effectively 
increased the rating assigned the femur fracture disorder by 
discontinuing the 10 percent rating effective February 2, 2004, 
and assigning separate 10 percent ratings for the right knee and 
right hip disorders, effective February 2, 2004.

As the proper evaluation assignable for the right femur 
disability is on appeal, and given the RO's actions in re-rating 
that disorder by assigning separate ratings for the knee and hip 
components, the Board finds that the matter of the proper initial 
ratings assignable for the right knee and hip disorders are 
inextricably intertwined with the femur disorder issue, and 
therefore are also on appeal.  The Board has recharacterized the 
issues on appeal accordingly.

The Veteran has indicated that his knee problems have interfered 
with his ability to maintain employment.  It is unclear whether 
he means his right knee, as the record shows that he retired 
after undergoing a left knee arthroplasty, and the evidence 
supporting his assertions concerning interference with employment 
center on the effects of the left knee.  In any event, the record 
reflects that the RO denied the raised claim for entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities in March 2010.  Neither the 
Veteran nor his representative has suggested that appellate 
review is sought as to that determination in the context of the 
issues before the Board.  For this reason, the Board will not 
further address the matter.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).


FINDINGS OF FACT

1.  For the period prior to February 2, 2004, the Veteran's 
residuals of a right femur fracture are manifested by symptoms 
consistent with malunion of the femur with slight knee and hip 
disability and shortening of the right lower extremity by 
0.5 inches; the femur fracture does not involve nonunion or false 
joint.

2.  For the period from February 2, 2004, the Veteran's residuals 
of a right femur fracture are not manifested by nonunion of the 
femur, false joint, or shortening of the right lower extremity by 
more than 0.5 inches.

3.  The Veteran's right knee disorder is productive of flexion 
functionally limited to less than 97 degrees by pain, but not by 
any limitation of extension, instability, or other functional 
impairment.

4.  The Veteran's right hip disorder is productive of flexion 
limited to 105 degrees by pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of a right femur fracture with shortening 
of the right extremity have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 
4.71a, Diagnostic Codes 5255, 5275 (2009).   

2.  The criteria for an evaluation in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2009).   

3.  The criteria for an evaluation in excess of 10 percent for 
right hip disability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Codes 5010, 5255 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his possession 
that pertains to the claim.  

Here, VA provided the Veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in January 2004 
and March 2009 communications.  The January 2004 correspondence 
addressed the right femur fracture increased rating claim, and 
notified the Veteran as to the underlying claims for service 
connection for right knee and right hip disability.   

The Court's October 2007 memorandum decision determined that the 
June 2005 Board decision erred in finding that the January 2004 
notice was compliant with 38 U.S.C.A. § 5103(a).  The Court held 
instead that it was defective because it was confusing as to the 
time limit for submitting evidence; the Court indicated that the 
Veteran may have been misled into believing he had only 30 days 
from the date of the letter to submit evidence, rather than one 
year.  The Court found that under Sanders v. Nicholson, 487 F.3d 
881 (Fed. Coir. 2007), this deficiency in the notice was presumed 
prejudicial.  (The Board notes that Sanders was thereafter 
overruled by the U.S. Supreme Court to the extent that it held 
that any notice error was presumed prejudicial.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009)).  In the March 2009 notice letter, 
VA again provided the Veteran with notice as to his increased 
rating claim, and as to the underlying service connection claims 
for the right knee and hip.  The notice letter also addressed the 
enhanced notification requirements imposed by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (although that 
case was also reversed in Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009)), and provided notice concerning the 
information and evidence necessary to substantiate the initial 
rating and effective date to be assigned in the event service 
connection was granted (and the effective date to be assigned, in 
the case of the increased rating claim).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the specific concerns voiced by the Court, the March 2009 
correspondence explained that if the Veteran did not respond 
within 30 days, VA might make a decision on his claims, but that 
he still had up to a year from the date of the letter to submit 
the information and evidence necessary to support his claims.  He 
was further specifically advised that of VA decided his claim 
before one year of the date of the letter, he would still have 
the remainder of the one-year period to submit additional 
information or evidence necessary to support his claims.  The 
Board finds that this letter remedies the deficiency noted by the 
Court in the January 2004 letter, in that it clearly informs the 
Veteran that he has one year from the date of the letter to 
submit the information or evidence mentioned in the 
correspondence.  The Board also points out that he is now 
represented by counsel.

The record shows that the claims were last readjudicated in a 
January 2010 supplemental statement of the case, thereby curing 
any deficiency in the timing of notice in this case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Based on the procedural history of this case, the Board finds 
that VA has complied with the duty to notify obligations set 
forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the record shows 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  

The Veteran also attended examinations in connection with his 
claims in February 2004 and November 2009.  The Board has 
reviewed the report of those examinations, and finds that they 
are adequate for the purposes of fairly adjudicating the appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103 or § 5103A.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disorders at issue, and the Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Factual background

Service connection for residuals of a right femur fracture was 
granted in January 1963; the disorder was assigned a 
noncompensable evaluation.  In July 1969, the assigned evaluation 
was increased to 10 percent.  The Veteran appealed neither 
decision.  In January 2004, service connection was granted for 
shortening of the right leg, effective October 21, 1998; the 
disorder was combined with the right femur fracture disability, 
and the combined disability continued to be rated as 10 percent 
disabling.  In January 2010, the RO granted service connection 
for right hip and knee disorders.  The RO discontinued the 10 
percent evaluation for the right femur fracture with shortening 
effective February 2, 2004, and instead evaluated the disorder by 
assigning separate 10 percent evaluations for the right hip and 
knee components, effective February 2, 2004.  These separate 10 
percent evaluations have remained in effect since that time.

Historically, the service treatment records show that the Veteran 
sustained a simple comminuted fracture in the mid-shaft of the 
right femur, for which he underwent open reduction with fixation 
involving an intramedullary nail and 2 screws.  X-ray studies in 
service showed that the fracture healed in good alignment.

In the years following service, the medical records on file show 
that the intramedullary rod was eventually removed.  The Veteran 
was found to have a 0.5-inch shortening of his right leg.  (A 
February 1991 VA treatment note indicated that, per surgical 
history, the Veteran had a left leg discrepancy of 
"approximately" 2 inches.  The report was clearly based on the 
Veteran's own assertions and not on an actual clinical 
examination or measurement.)  At an August 1993 VA examination, 
the Veteran asserted that his right leg was shortened by 2.5 
inches.  The examiner measured the discrepancy as 0.5-inch, and 
noted that his review of the claims file showed no suggestion the 
discrepancy was ever greater than 0.5 inch.  The medical records 
show that the Veteran exhibited good motion in the right knee 
with no instability.  Range of motion in the right hip was 
described as good, and without any pain.  More recent medical 
records show that his employment history consisted of work as a 
ranch hand, roughneck, and in construction.  He was noted to be 
unemployed secondary to alcohol abuse.  His gait was noted to be 
unsteady at times, coincident with vertigo, but he required no 
assistive devices.

The Veteran attended a VA examination in February 2004.  He 
complained of intermittent aches in the midportion of the right 
femur, particularly with weightbearing.  He indicated that 
standing or walking more than 2 hours precipitated pain, and that 
prolonged sitting precipitated achiness.  As to the right knee, 
he reported experiencing an intermittent aching sensation, 
precipitated by lifting 100 pounds or more.  With respect to the 
right hip, he reported constant pain, particularly with walking 
or standing.  He described himself as semi-retired, and indicated 
that he remodeled old cars intermittently.  

Physical examination showed that he ambulated with a normal gait.  
He moved quickly and easily without hesitation or problems.  He 
used no assistive device.  There was right hip tenderness, with 
no spasm.  He was able to flex the hip to 105 degrees, and abduct 
to 30 degrees; there was no change in range of motion after 
repetitive motion testing.  He did exhibit increased pain with 
rotation.  Examination of the right knee showed no effusion or 
swelling.  The joint was stable.  He was able to extend the knee 
to 0 degrees and flex it to 97 degrees; there was no change after 
repetitive motion testing, and no evident pain on such testing.  
The examiner noted that the femur fracture had healed with an 
external rotation of 10 degrees of the distal femur and knee, 
compared to the proximal femur.  The musculature was symmetrical 
in the extremities.  There was mild tenderness in the mid shaft 
of the femur.  The examiner noted that the Veteran historically 
and radiographically had a 0.5-inch shortening of the right lower 
extremity.  X-ray studies showed that the fracture was fixed in 
anatomic positioning.  Studies of the right hip were normal, and 
of the right knee showed degenerative joint disease.

Statements dated in July 1994, but received March 2009 from C.W. 
(a former employer) and K.M. are on file.  The statements 
indicate that the Veteran's left knee disorder impacted his 
ability to work as a ranch hand.  

The Veteran attended a VA examination in November 2009.  He 
reported experiencing right knee achiness, with no flare ups 
productive of worse symptoms.  He denied any locking or giving 
way.  He reported experiencing chronic aching in his right hip, 
with flare ups precipitated by weather changes up to twice a 
month, which last for a day.  He indicated that he occasionally 
used a cane for his knees.  He reported that he could walk 
approximately one half of a mile.  He explained that he did odd 
jobs, and if allowed to work at his own pace, he could perform 
with no complaints.  He further explained that he could not work 
as a ranch hand after he underwent a total left knee replacement.   

Physical examination showed that there was knee tenderness but no 
edema.  There was extension to 0 degrees without pain, and 
flexion to 125 degrees (with pain beginning at 125 degrees).  
There was no laxity.  The right hip was not painful to palpation.  
The hip exhibited flexion to 125 degrees without pain, and 
extension to 30 degrees with pain at the endpoint.  The Veteran 
was able to adduct the hip to 25 degrees and abduct it to 45 
degrees, without pain.  The Veteran was able to externally rotate 
the hip to 60 degrees without pain, and internally rotate it to 
20 degrees, with pain evident from 0 to 20 degrees.  There was no 
additional loss of motion or weakness in the knee or hip with 
repetitive motion testing.  The Veteran's gait was mildly 
antalgic, and he could not stand on his toes due to weakness on 
right.  His strength was 5/5.  X-ray studies of the right hip 
showed mild degenerative changes, along with postoperative 
changes associated with the intramedullary rod.  Diagnostic 
studies of the right knee showed bony changes from the former 
intramedullary rod, with narrowing of the joint space, moderate 
lateral subluxation of the proximal tibia and moderate 
degenerative changes of the patellofemoral articulation.  There 
was also deformity of the metaphysis of distal femur consistent 
with remote healed fracture.  The examiner diagnosed the Veteran 
as having right femur fracture with resultant leg length 
discrepancy; mild right hip arthritis; and severe right knee 
arthritis.

Analysis

The RO evaluated the Veteran's residuals of a right femur 
fracture as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 prior to February 2, 2004.  Effective 
February 2, 2004, the RO separately evaluated the right knee and 
hip components of the disorder, assigning a 10 percent rating for 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5260, and a 10 percent rating for the right hip under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5255.

Under Diagnostic Code 5255, impairment of the femur warrants a 10 
percent evaluation for malunion of the femur with slight knee or 
hip disability, and a 20 percent evaluation for malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
evaluation is warranted for malunion of the femur with marked 
knee or hip disability.  Higher ratings are warranted for 
fractures of the femur neck or shaft with nonunion or loose 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2009). 

Limitation of flexion of the thigh warrants a 10 percent rating 
if flexion is limited to 45 degrees, and a 20 percent rating if 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2009).  Limitation of extension of the thigh warrants a 10 
percent rating if extension is limited to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251 (2009).  Limitation of rotation of 
the thigh with an inability to toe-out more than 15 degrees on 
the affected leg warrants a 10 percent rating; a 10 percent 
rating is also assigned for limitation of adduction of the thigh 
with an inability to cross legs.  A 20 percent rating is 
warranted for limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2009). 

The normal range of hip motion for VA purposes is 125 degrees 
flexion and 45 degrees abduction.  38 C.F.R. § 4.71, Plate II 
(2009). 

A 10 percent rating is warranted where flexion of the knee is 
limited to 45 degrees, and a 20 percent rating is warranted where 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  

A 10 percent rating is warranted where extension is limited to 10 
degrees, and a 20 percent rating is warranted where extension is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009). 

The normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (2009).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009). 

Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, and a 20 percent rating if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009). 

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2009).

Traumatic and degenerative arthritis, confirmed by x-ray 
evidence, will be rated on the basis of limitation of motion. 
When limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by the 
limitation of motion.  Any limitation of motion must be confirmed 
by findings such as swelling muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 (2009).  

Turning first to the right knee disorder, the record reflects 
that the Veteran is able to flex the knee to at least 97 degrees 
before the onset of pain.  Repetitive motion testing does not 
result in any further restriction of motion, and no weakness, 
fatigability, or significant incoordination in the knee was 
demonstrated on examination or clinically.  Given the presence of 
arthritis in the knee and the evidence of restricted motion, the 
10 percent evaluation assigned by the RO is warranted.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In the 
absence, however of limitation of motion even remotely 
approximating restriction to 45 or less of flexion, even with 
consideration of functional impairment due to factors such as 
pain, see DeLuca v. Brown, 8 Vet. App. 202 (1995), a rating 
higher than 10 percent based on restricted flexion is not 
warranted.

The Veteran has consistently demonstrated full and painless 
extension, without any evident functional loss after repetitive 
motion testing.  As the evidence does not demonstrate even a 
compensable restriction in extension, neither a separate 
compensable rating pursuant to VAOPGCPREC 9-2004, nor a higher 
rating for the knee as a whole under Diagnostic Code 5261 is 
warranted.

Although X-ray studies in November 2009 documented evidence of 
lateral subluxation of the proximal tibia, the studies did not 
suggest that the knee joint itself was involved, and this is 
buttressed by the clinical treatment notes and VA examination 
findings which consistently noted the absence of any laxity or 
instability in the knee.  In the absence of evidence of even 
slight subluxation or lateral instability in the knee, neither a 
separate compensable rating under VAOPGCPREC 23-97, nor a higher 
rating for the knee itself under Diagnostic Code 5257 is 
warranted.

The Veteran denies any locking of the knee, and the evidence does 
not demonstrate any effusion into the joint.  A 20 percent 
evaluation under Diagnostic Code 5259 is not warranted.

In sum, the evidence shows that the Veteran's right knee disorder 
is productive of limitation of flexion to no less than 97 degrees 
with full extension, no additional functional loss, no 
instability, and no locking or effusion into the joint.  An 
evaluation in excess of 10 percent for right knee disability is 
not warranted.

Turning to the right hip, the record shows that flexion in the 
hip is limited at most to 105 degrees.  Repetitive motion testing 
did not result in any additional limitation of motion, and there 
is otherwise no evidence of functional impairment resulting in 
even further reduction of flexion.  Accordingly, a rating in 
excess of 10 percent based on limitation of hip flexion is not 
warranted.

The Veteran evidences some restriction in his range of hip 
extension, rotation and adduction.  Notably, however, the 
restriction in those excursions of motion is not shown to be 
compensable, and in any event, a maximum 10 percent evaluation is 
available for such limited motion.  Although he does exhibit 
limitation in abduction, he clearly can abduct the hip to well 
beyond 10 degrees, even when functional loss due to pain is 
considered.  A 20 percent evaluation under Diagnostic Code 5353 
is not for application.

In short, the evidence does not support assignment of a rating 
higher than 10 percent for right hip disability.  38 C.F.R. 
§ 4.3.

Turning to the right femur fracture, the evidence prior to 
February 2, 2004 showed that the disorder was manifested by 
malunion with no more than slight knee or hip disability.  Range 
of knee and hip motion was described in the treatment records as 
good, without any instability or noted functional impairment.  
None of the evidence suggests the presence of nonunion, actual 
loose motion, weightbearing preserved with aid of a brace or 
false joint.  Given the above, the Board finds that an evaluation 
in excess of 10 percent for the period prior to February 2, 2004, 
is not warranted under Diagnostic Code 5255 or any applicable 
code.

Effective February 2, 2004, the disorder was evaluated as 20 
percent disabling by separating out the knee and hip components 
and assigning 10 percent evaluations therefor.  The Board points 
out that it would be impermissible to assign separate evaluations 
for the knee and/or hip components, and concurrently assign a 
rating under Diagnostic Code 5255 for slight, moderate or marked 
knee or hip impairment.  See 38 C.F.R. § 4.14.  The Board has 
nevertheless considered whether a higher rating, or even a 
separate rating, under Diagnostic Code 5255 is available based on 
the criteria that do not implicate the knee or the hip.  Such a 
higher or separate rating would require evidence of nonunion of 
the femur, loose motion, weightbearing preserved with aid of a 
brace, or false joint.  None of those findings are demonstrated 
by the evidence.  Although there is a 10-degree rotation 
deformity between the distal and proximal sections of the fibula 
manifested by moderate subluxation, the Veteran does not 
radiographically evidence nonunion in the femur, and clinically 
has not demonstrated loose motion or false joint.  He does not 
use a brace for his right leg.

In short, the criteria for either a higher or a separate rating 
under Diagnostic Code 5255 have not been met.

The Board has also considered the shortening of the right lower 
extremity, but finds that it is noncompensable and therefore does 
not support a higher rating.  A compensable rating under 
Diagnostic Code 5275 requires shortening of at least 1.25 inches 
(or 3.2 centimeters), and a 20 percent rating requires shortening 
to at least 2 inches.  Ratings under Diagnostic Code 5275 are not 
to be combined with other ratings for fracture or faulty union in 
the same extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275 and 
Note (2009).  

On every occasion in which the extremity was measured by a 
medical professional, the right leg was found to be shortened by 
0.5 inches.  Only the Veteran believes that the shortening is far 
greater.  Even assuming the Veteran is competent to measure the 
shortening at issue, the Board finds the consistent measurements 
of his treating and examining physicians to be of far greater 
probative value, particularly as there is no indication that the 
Veteran took his measurements (if indeed he used a measuring 
instrument rather than an estimation) in accordance with 
Diagnostic Code 5275, which provides the specific landmarks from 
which to measure.  

The Board accordingly finds that the Veteran does not have even a 
compensable level of shortening.  Consequently, an increased 
rating is not warranted.

In sum, the evidence does not support assignment of a rating 
greater than 10 percent for residuals of a femur fracture prior 
to February 2, 2004 (or 30 percent or higher after that date), or 
greater than 10 percent for right knee or right hip disorders 
effective February 2, 2004.

The Board has considered whether the case should be referred to 
the Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  The governing norm for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the service-
connected disabilities at issue are inadequate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  The record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  The Veteran is apparently unemployed except for odd 
jobs, but the evidence suggests this is due either to his left 
knee disorder or to his alcohol consumption.  He has not 
described with any specificity whether or how his right femur 
fracture or right knee or hip disorders have interfered with 
employment.  As already discussed, the disorders at issue are not 
productive of significant levels of impairment.
 
In short, the symptoms associated with the disorders at issue are 
reasonably contemplated by the 10 percent evaluations assigned.

In addition, there is no evidence that the disorders have 
necessitated frequent periods of hospitalization or that the 
manifestations of the disabilities are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission for 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In granting entitlement to service connection for the right knee 
and hip disorders, the RO assigned the Veteran an effective date 
for service connection of February 2, 2004.  The record reflects 
that the Veteran's symptoms have remained relatively consistent 
since that time.  The same is true of the right femur disorder 
with shortening of the extremity for the entire period involved 
in this appeal.  

The Board has carefully reviewed the evidence of record, but 
concludes that his disorders have remained no more than 10 
percent disabling for the entire periods involved.  Fenderson and 
Hart.  


ORDER

Entitlement to a rating in excess of 10 percent for postoperative 
residuals of a right femur fracture with shortening of the right 
extremity is denied.

Entitlement to a rating in excess of 10 percent for right knee 
disability is denied.

Entitlement to a rating in excess of 10 percent for right hip 
disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


